DETAILED ACTION
This is the First Office Action on the Merits based on the 17/409,806 application filed on 08/24/2021 and which claims as originally filed have been considered in the ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5, 7 are objected to because of the following informalities:  
Claim 1, line 6, “said handlebars” should be corrected to ---said two handlebars---.
  Claim 1, line 7, “the resistance of movement of said handlebars” should be corrected to ---a resistance of movement of said two handlebars---.
Claim 2, line 1, “handlebars” should be corrected to ---said two handlebars---.
Claims 2-7, line 1, “An exercise apparatus” should be corrected to ---The exercise apparatus---
Claim 3, line 1, “said clamp sub-assemblies” should be corrected to --- said one or more clamp sub-assemblies ---.
Claim 4, line 1, “said clamp sub-assemblies” should be corrected to --- said one or more clamp sub-assemblies ---.
Claim 5, line 1, “each said brake sub-assembly” should be corrected to --- each of said two brake sub-assemblies ---.
Claim 7, line 3, “the speed” should be corrected to ---a speed---.
Claim 7, lines 3-4, “the flywheel movement” should be corrected to ---a flywheel movement---.
Claim 7, line 4, “the magnetic field” should be corrected to ---strength of the magnetic fields---.
Claim 7, line 5, “handlebars” should be corrected to ---said two handlebars---.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villarreal (US 2020/0262463 A1).
Regarding claim 1: Villarreal disclose an exercise apparatus comprising: 
a base frame (shaft 23, extension 31, see FIG.1B); 
two handlebars (handles 30, see FIG.1B) in pivotal communication with said base frame (Abstract, “a first handle assembly rotationally coupled to the first end of a shaft having a shaft axis”); 
one or more clamp sub-assemblies (clamps 24/224; see FIGS. 1A and 3) affixed to said base frame (Para [0005] “a first stroller clamp coupled to the shaft”) for attaching the exercise apparatus to a separate piece of exercise equipment (the separate piece of exercise equipment is a stroller. In the broadest reasonable interpretation, the stroller has been considered a piece of exercise equipment as it is common for the user to run while pushing a stroller, further Villarreal discloses that the background of the invention is for ergonomic handle motions for a user running with a stroller, see paragraph [0002] “This disclosure provides alternatives for equipment that allows a natural running arm movement when using traditional fixed-handle strollers”. The Examiner also notes that “for attaching the exercise apparatus to a separate piece of exercise equipment” is intended use, as the apparatus has clamps it is capable of performing the recited function); and 
two brake sub-assemblies (the housing 117 and collet 113 shown in Figure 2A has been considered a brake sub-assembly in the broadest reasonable interpretation, lacking any other structural or functional limitations, as the housing and collet create an adjustable resistance to the handles being moved) operatively communicating with said handlebars (handles 30, see Figures 1-2A) and adapted to control the resistance of movement of said handlebars (Para [0029], “As the collet 113 is tightened down into the housing 117, via collet knob 115, the overall friction between the friction surfaces adjust how much force is required to rotate the handles about the collet housing, thus providing an adjustable resistance during exercise”).

    PNG
    media_image1.png
    613
    778
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Villarreal (US 2020/0262463 A1) in view of Cofrin (US 2007/0037668 A1). Villarreal disclose the invention as substantially claimed, see above.
Regarding claim 2: Villarreal fails to disclose wherein said base frame and handlebars are formed of aluminum.
Cofrin teach a handlebar assembly mounted to a strollers (Cofrin, see Para [0006], see FIG.3). Further, Cofrin teach wherein said base frame (Cofrin, handlebar member 106, see FIG.3) and handlebars (Cofrin, pair of gripping members 136a, 136b, see FIG.3) are formed of aluminum (Cofrin, Para [0025] “Handlebar assembly 100 can further comprise suitable materials of construction such as, for example, metals including carbon steel and aluminum, plastic polymers, wood and combinations thereof.”).

    PNG
    media_image2.png
    687
    516
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base frame and handlebars of Villarreal to be aluminum, as taught in Cofrin, for the purpose of making the handlebars more rigid and rust resistance.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Villarreal (US 2020/0262463 A1) in view of Jackson (CA 2778754 A1). Villarreal disclose the invention as substantially claimed, see above.
Regarding claim 3: Villarreal fails to disclose wherein said clamp sub-assemblies are formed of a thermoplastic.
Jackson teach a multifunctional waking staff having a clamp (Jackson, clamp 26, see annotated in FIG.24) that has a similar structure with the clamp of Villarreal. Jackson further teach wherein clamp sub-assemblies (Jackson, clamp 26, see annotated in FIG.24) are formed of a thermoplastic (Jackson, Page 14, 4th paragraph, “Clamp 26 is formed of resilient thermoplastic material”).

    PNG
    media_image3.png
    365
    588
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of Villarreal to be thermoplastic, as taught in Jackson, for the purpose of making the clamp become more resilient.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Villarreal (US 2020/0262463 A1) in view of Ward et al (WO 2017/082990 A1). Villarreal disclose the invention as substantially claimed, see above.
Regarding claim 4: Villarreal fails to disclose wherein said clamp sub-assemblies are formed of a hybrid polymer blend of polycarbonate and acrylonitrile butadiene styrene.
Ward et al teach a disposable, alternating tangential flow filtration units that have a clamp (Ward, clamp ring 110, see FIG. 5A) that has a similar structure with the clamp of Villarreal (Ward, Page 10, 1st Para, “The clamp ring can be made of a rigid, machinable or moldable plastic, as described herein, e.g., acrylonitrile butadiene styrene (ABS), polyethylene (PE), PP, PC, PS, nylon, a glass-filled polymer, or a composite.”). Ward further teach wherein said clamp sub-assemblies are formed of a hybrid polymer blend of polycarbonate and acrylonitrile butadiene styrene (Ward, Page 10, 1st Para, “The clamp ring can be made of a rigid, machinable or moldable plastic, as described herein, e.g., acrylonitrile butadiene styrene (ABS), polyethylene (PE), PP, PC, PS, nylon, a glass-filled polymer, or a composite.”).

    PNG
    media_image4.png
    675
    558
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of Villarreal to be formed of a hybrid polymer blend of polycarbonate and acrylonitrile butadiene styrene, as taught in Ward et al, for the purpose of preventing the clamp from corrosion.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 are objected due to its dependency on claim 5.

The prior art of record fails to teach or disclose the exercise machine in combination with all the structural and functional limitations of claim 5 and further comprising an exercise apparatus wherein each said brake sub-assembly comprises a nylon bearing, a resistance dial, a pair of magnet holders, a flywheel, a dial drive shaft and magnets. 

Villarreal disclose an exercise apparatus comprising: a base frame (shaft 23, extension 31); two handlebars (handles 30, see FIG.1B above) in pivotal communication with said base frame (Abstract, “a first handle assembly rotationally coupled to the first end of a shaft having a shaft axis”); one or more clamp sub-assemblies (clamps 24/224) affixed to said base frame (Para [0005]) for attaching the exercise apparatus to a separate piece of exercise equipment (the separate piece is the stroller and the handles 30 attached to the stroller); and two brake sub-assemblies (the housing 117 and collet 113) operatively communicating with said handlebars (FIGS 1-2A) and adapted to control the resistance of movement of said handlebars (as the housing and collet create an adjustable resistance to the handles being moved, Para [0029]). However, Villarreal does not teach the internal structure of the handle to include comprises a nylon bearing, a resistance dial, a pair of magnet holders, a flywheel, a dial drive shaft and magnets.

Lancellotti disclose an exercise apparatus (exercise apparatus, Abstract “An exercise apparatus comprises a base member, a pair of resiliently flexible exercise elements attached to the base member and a mounting assembly for mounting the apparatus on a supporting structure, such as an exercise cycle”) comprising: a base frame (base member 16, see annotated in FIG.2); two handlebars (exercise element 18, see annotated in FIG.2) in pivotal communication with said base frame (see FIG.2; Col 5 lines 38-40 “This allows the exercise elements 18 to be rotated around the base member 16”); one or more clamp sub-assemblies (first and second clamping elements 70 and 72, see annotated in FIG.2) affixed to said base frame (base member 16, see annotated in FIG.2) for attaching the exercise apparatus to a separate piece (handlebar 22, see annotated in FIG.2) of exercise equipment (handlebar 22 of the exercise cycle 12; Col 3, lines 7-13 “exercise elements 18 are secured to the base member 16 so that they extend outwardly therefrom in spaced relation and the mounting brackets 20 are secured to the base member 16 between the exercise elements 18 so that they are operative for securing the apparatus 10 to a pair of handlebar elements 22 on the exercise cycle 12”). Lancellotti does not disclose two brake sub-assemblies operatively communicating with said handlebars and adapted to control the resistance of movement of said handlebars. Further Lancellotti does not disclose each said brake sub-assembly comprises a nylon bearing, a resistance dial, a pair of magnet holders, a flywheel, a dial drive shaft and magnets.

    PNG
    media_image5.png
    840
    854
    media_image5.png
    Greyscale


Lin (US 2017/0014661 A1) disclose exercise apparatus comprising: a base frame (the base frame includes the elements 71 and 11, see annotated in FIG.6); two handlebars (left and right handlebars, the handlebar include elements 321 and 32, see annotated in FIG.6); two brake sub-assemblies (see FIG.2, the left and right brake sub-assemblies, each includes elements 13, 3, 5, 51, 522, 5213, 1222) operatively communicating with said handlebars (the annotated brake sub-assemblies is connected to the handlebar 321 and 32). Lin further teach wherein each said brake sub-assembly (Lin, see annotated in FIG.2) comprises a bearing (Lin, bearings 1222, see annotated in FIG.2), a pair of magnet holders (Lin, a plurality of magnet holes, see annotated in FIG.2), a dial drive shaft (Lin, main shaft 21,  see annotated in FIG.2) and magnets (Lin, magnet 522, see annotated in FIG.2). Lin does not disclose one or more clamp sub-assemblies for attaching the exercise apparatus to a separate piece. Further, it would be unreasonable to replace or modify the internal structure of the arm assembly of Villarreal with the internal structure of the brake sub-assembly of Lin because the internal structure of the brake sub-assembly of Lin are designed for pull-rope handle, not pivotable handle. 

    PNG
    media_image6.png
    783
    931
    media_image6.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                     

/Megan Anderson/Primary Examiner, Art Unit 3784